Shackleford, C. J.,
dissenting.
Harry Bonaparte seeks relief here from a conviction of the crime of embezzlement. When the case was called for trial, the defendant, after being duly arraigned, pleaded not guilty and also interposed a challenge to the array of jurors summoned and empannelled for jury duty during that week and moved to quash the venire. The State - joined issue upon the challenge and testimony wasi taken thereon, which resulted in the sustaining of the motion and such panel was discharged. Thereupon, another venire was ordered by the court, which venire consisted of twelve white men, no colored men being thereon. The *294defendant then presented a challenge to this array of jurors, upon the following grounds:
“1. That the Sheriff of Duval County, Florida, whose duty it is made by law to summon special venires when order by the court for jurors to serve in our said court; and 'whereas on the 80th day of October, A. D. 1912, a special venire did issue out of this Honorable Court for twelve (12) good and lawful men to be summoned from the body of the County of the County of Duval, State of Florida, to serve as jurors for the second (2nd) week of the October Term, A. D. 1912, returnable October 30th, A. D. 1912; of that day, and said order is hereto' attached; and whereas, the Sheriff in executing said venire, did summon only white men to serve as jurors for and during the said week of said court and did fail and refuse to select any colored men of African descent to serve on the jury as aforesaid, thus discriminating against all colored men of African descent.
2. That there are, and were at the time of execution of said venire, in Duval County, Florida, many thousand colored men of African descent of approved integrity, fair character, and sound judgment and intelligence, and fully qualified for jury duty, and this fact was well known to the Sheriff of our said County.
3. That the defendant is a colored man of African descent and a citizen and resident of the County of Duval, of the State of Florida, and of the United States of America.
4. That it has been the custom for many years in this court, when special venires are issued and served, for the Sheriff to fail and refuse to select any names of persons of African descent to serve on the jury in this Honorable Court.
"5. That the discrimination refused and failure of the *295Sheriff to select any men of the African race to serve on the jury is on account of their race, color and previous condition of servitude; and this discrimination against colored men of African descent is a denial to the defendant of the equal protection of the law as contemplated and guaranteed by the Fourteenth Amendment of the Constitution of the United States; all of which the defendant is ready to verify.
Therefore, he prays the venire and array of petit jurors drawn to serve for the present week of this term of our said court, and from which the trial jury is to be selected to try this defendant be quashed; hence this challenge to the array.”
This challenge was duly sworn to by the defendant, the State joined issue and testimony was taken thereon, at the close of which and after argument of counsel the nourt denied the challenge, to which ruling the defendant excepted, and this forms the basis for the first assignment. I set out all the testimony introduced by the defendant, which is as follows:
“My name is John H. Ballou. I reside in the City of Jacksonville, Duval County, Florida. I am a lawyer by profession. I have practiced in the courts in the State of Florida since 1881. I have been present at the sessions of the courts held in Duval County, Florida, since I came to the State, with the exception, for the short time I was absent from the County.
My association with the colored people enables me to state that the colored people of this city and County, have furnished for themselves several schools and colleges in addition to the public schools. They have about six or eight private schools and two colleges supported by themselves and about a half dozen public schools; these *296schools are well attended by colored children, and have been ever since I came to the State.
The colored people have quite a number of churches in the city and County and own considerable valuable property in the city and beautiful church buildings; these churches are well attended.
They also have a number of fraternal orders. The Masons own a piece of property on the corner of Duval and Broad Sts., the lot alone is worth quite $50,000 and they have in course of construction a Temple at the cost of $100,000, they also have property on Florida Ave., worth about $10,000. The Odd Fellows own considerable property here, and we have other fraternal societies owning considerable property.
The colored people have accumulated a great deal of property here, some are large property owners, quite one-half of the property owned here is owned by colored people; that is there are more colored people owning their own homes than there are white, at the same time the white have more valuable holdings, altho, there are colored men who pay taxes on property from Fifty Thousand Dollars to One Hundred and Fifty Thousand Dollars. I know these facts from personal examination and investigation.
The colored population of this County is large, and according to the last census, there are more colored people in the County than white.
I know that there are one thousand of colored men of sound judgment, discretion and fully qualified for jurors duty, I have attended the courts of this County and this court since 1881 and I know that no colored men have served on the jury in this court for the last ten or fifteen years or in any of the courts of the County.”
And the defendant to further maintain the issues on *297Ms part produced and called to be sworn as a witness Vinzant, who testified as follows:
“I am Deputy Sheriff of Duval County, Florida, and have been such nearly 28 years. I attend the sessions of this court and have not seen any colored men serve on the jury in this court in the last ten years or longer. I do not know if any has ever been summoned for jurors duty, in this court, however, I do know, none have served, and I don’t think any have been summoned.”
Thereupon the State introduced as a witness Geo. W. Thames, who testified as follows:
“My name is Geo. W. Thames, I am Deputy Sheriff of Duval County, Florida. Q. Did you serve the venire this morning? A. I did. Q. In doing so, did you make any discrimination against negroes? A. I did not. Q. How did you get this jury? A. I went down to the comer of Forsyth and Main, and I did not see any colored faces at all in the crowd. Q. Did you make any difference in selecting this jury, on account of a mans race, color or previous condition of servitude? A. I did not.
Cross Examination.
How long have you been Deputy Sheriff? A. Eight years. Q. You have stated; ‘That you have been Deputy Sheriff of Duval County, for eight years,’ now state whether or not you have selected any colored men as jurors in this court or any of the courts of the County during this time?
Counsel for the State objects to the question, on the grounds that the question is whether or not he discriminated in the selecting of the present jury.
Objection sustained. Exceptions noted. The evidence being offered to prove that the witness a Deputy Sheriff *298for eight years had not during this time altho summoning many jurors, had failed and refused to summon any colored men.
Here the defendant rest his case.”
It is earnestly contended that the trial court erred in sustaining the foregoing objection interposed by the State to the question propounded by the defendant to the witness on his cross-examination. I fully approve of our holding in Padgett v. State, 64 Pla. 389, 59 South. Rep. 946, as to the cross-examination of witnesses, which is as follows:
“A party has no right to cross-examine a witness except as to facts and circumstances connected with matters testified about by the witness on his. direct examination. If a party desires to inquire into other matters, he must make the witness his own. While this is true, a wide range should be allowed on the cross-examination of a witness when the questions propounded seek to' elicit the motives, interest or animus of the witness as connected with the cause or the parties thereto, upon which matters he may be contradicted by other evidence. Likewise considerable latitude should be permitted in the propounding of questions on cross-examination which seek to test the memory or credibility of the witness.”
However, I am of the opinion that no violation of the principles therein enunciated has been shown in the in-slant case. The question to which objection was sustained was clearly not in cross of any facts and circumstances testified about by the witness on his direct examination, and it is not made to appear that such question sought to elicit the motives, interest, or animus of the witness as connected with the cause or the parties thereto, or that it sought to test the memory or credibility of the witness. Although the defendant states that the purpose which *299lie had in view in propounding the question was to show that the witness, during the eight years in which he had been deputy sheriff, had not during such period, though summoning many jurors, summoned any colored men, but had failed and refused to do so, I do not think that it was a compliance with the rule laid down in McKinnon v. Lewis, 60 Ela. 125, 53 South. Rep. 940, so as to warrant us in declaring that the sustaining of the objection to the question by the trial judge constituted reversible error. Our holding in the cited cases was as follows:
“Where a question to a witness to which an objection has been sustained on the trial does not itself indicate whether the answer to it will be material or pertinent evidence, the party seeking to introduce the evidence, in order to have such ruling reviewed upon writ of error, must make an offer of what he purposes to prove, so that both the trial and appellate court can determine whether the proposed evidence is material; otherwise he fails to make his alleged error to appear, and an appellate court will so declare.”
It will be observed that it had not been shown that it had been the custom or duty of such witness to summon jurors during the period in which he had been deputy sheriff. On the trial of the first challenge it appeared that he was not one of the deputies who performed, this particular service. No other questions were propounded to him by rhe defendant, so far as we are informed by the transcript, than those which have been copied above. The transcript does not show that any testimony was offered by the defendant in rebuttal of the testimony introduced by the State. I fully approve of all that we said in Montgomery v. State, 55 Fla. 97, 45 South. Rep. 879, and would refer to it as being well in point in the instant case. I call attention to the fact that in that *300case the State introduced no testimony, while in the case at bar the State introduced as a witness the deputy sheriff who summoned the jury and who testified positively that he made no difference in selecting the jury on account of a man’s race, color or previous condition of servitude. Upon this point he is uncontradicted. As we held in the case of Montgomery v. State, supra, it was incumbent upon the defendant to prove the illegal action by the official which is set out in his challenge. This I think that he has failed to do. In this case, as. in Montgomery v. State, supra, it is not contended that the statutes of this State under which jurors were selected and summoned are violative of any constitutional provision, but only that there was illegal action under these statutes by certain officials. The law applicable thereto is so fully set forth and discussed in the Montgomery case that there is no occasion for us to add anything more thereto. It is not contended that the defendant was entitled as a matter of right to have all or any colored men on the jury. That ’could not successfully be done. As we held in Colson v. State, 51 Fla. 19, 40 South. Rep. 183, “A defendant as a matter of right is not entitled to have any particular jurors empannelled to try his case. The right of peremptory challenge is a right to reject and not a right to select Also see Melbourne v. State, 51 Fla. 69, 40 South. Rep. 189; McRae v. State, 62 Fla. 74, 57 South. Rep. 348; Penton v. State, 64 Fla. 411, 60 South. Rep. 343; Ammons v. State, 65 Fla. —, 61 South. Rep. 496. We would also refer to our discussion in Young v. State, 63 Fla. 55, 58 South. Rep. 188, and Cochran v. State, 65 Fla. —, 61 South. Rep. 187. I think that the defendant has failed to sustain his averment that the sheriff, in summoning the venire from which was to be drawn the panel to try the defendant, “did fail and refuse to select any col*301■ored men” to serve thereon, which was the real point at issue. I am clear that no injury to the defendant has been made to appear, therefore the first assignment must be held to have failed.
The second assignment is based upon the overruling of the motion for a new trial. Several grounds thereof are based upon rulings of the trial court in admitting or excluding proffered testimony, all of which we have examined, and find no error therein. Other grounds question the sufficiency of the evidence to support the verdict. It is sufficient to say that I think that the evidence introduced is amply sufficient to warrant a conviction. The defendant also filed a motion for a new trial upon the ground of newly discovered evidence, the overruling of which forms the basis for the third assignment. No extended discussion of this assignment is necessary. We have several times laid down the principles governing applications for a new trial upon the ground of newly discovered evidence. See Howard v. State, 36 Fla. 21, 17 South. Rep. 84, and Williams v. State, 53 Fla. 89, 43 South. Rep. 428. I have examined the motion and accompanying affidavits, and am of the opinion that the newly discovered evidence referred to therein, assuming that all of the other requirements laid down in the cited cases have been complied with, would be merely cumulative in its nature. This being true, no error was committed in overruling the motion.
No reversible error having been made to appear, I think that the judgment should be affirmed.